DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I, claims 1-22, in the reply filed on 08/16/2022 is acknowledged.
Claim Objections
Claims 19 and 22 are objected to because of the following informalities:
Claim 19, “SMILES” and “InCHl” are not clearly defined; “SMILES stings” should read --SMILES strings--.
Claim 22, “JAK 2” and “JAK 3” & “MCL1” are not clearly defined.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:

“A method for generating an object comprising:
obtaining a plurality of objects and object properties thereof from a dataset;
inputting the plurality of objects and object properties into a machine learning platform;
creating a trained model with the machine learning platform that is trained with the plurality of objects and object properties;
processing the trained model to obtain latent codes of the objects;
reparameterizing the latent codes into samples of at least two marginal distributions;
disentangling the latent codes for the at least two marginal distributions of latent codes;
discriminating between the at least two marginal distributions with a defined property value;
generating a plurality of generated objects each having the defined property value; and
providing a report of the plurality of the generated objects, wherein the report defines at least one defined property value of the plurality of the generated objects.

The limitation of obtaining, inputting, creating, processing, reparameterizing, disentangling, discrimination, and generating steps, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation of mathematical relationship/modeling, then it falls within the “Mathematical Concepts” grouping of abstract idea. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application because the steps above recited at a high level of generality, e.g., using a generic computer performing generic computer functions of obtaining, inputting, creating, processing, reparameterizing, disentangling, discrimination, and generating such that the claim amounts to no more than mere instructions to apply the exception using a generic computer component, and does not impose any meaningful limits on practicing the abstract idea.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the step of providing a report of the plurality of the generated objects with defined property value is insignificant extra-solution activity as merely displaying/reporting a report as disclosed in Chen et al. reference hereinbelow. Hence, the claim is not patent eligible.

	Dependent claims 2-4, 6-18, and 20 are directed to variable parameters for mathematical modeling/manipulation, which do not result in the claims as a whole amounting to significantly more than the judicial exception. 

	Claims 1-4, 6-18, and 20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “The Rise of Deep Learning in Drug Discovery”, Chen et al. (referred hereafter Chen et al.).

Referring to claim 1, Chen et al. disclose a method for generating an object (Abstract; Figure 4) comprising:
obtaining a plurality of objects (e.g., molecules – Figure 4/e.g., SMILES strings – Figure 5) and object properties (e.g., bioactivity – Abstract/e.g., fingerprint – Figure 3) thereof from a dataset (pages 1244-1245, Application of Deep Learning in Compound Property and Activity Prediction section, Figure 3);
inputting the plurality of objects and object properties into a machine learning platform (pages 1244-1245, Application of Deep Learning in Compound Property and Activity Prediction section, Figure 3);
creating a trained model with the machine learning platform that is trained with the plurality of objects and object properties (pages 1244-1245, Application of Deep Learning in Compound Property and Activity Prediction section, Figure 3; pages 1245-1246, De Novo Design Through Deep Learning section, Figure 4);
processing the trained model to obtain latent codes of the objects (pages 1245-1246, De Novo Design Through Deep Learning section, Figure 4);
reparameterizing the latent codes into samples of at least two marginal distributions (e.g., Gaussian distribution - pages 1245-1246, De Novo Design Through Deep Learning section, Figure 4);
disentangling the latent codes (e.g., decoder – Figure 4) for the at least two marginal distributions of latent codes (pages 1245-1246, De Novo Design Through Deep Learning section, Figure 4);
discriminating between the at least two marginal distributions with a defined property value (e.g., “The encoder neural network (NN) converts a discrete molecule into Gaussian distribution deterministically. After the latent variables are reparameterized against the gaussian distribution with given mean and variance, a new point is sampled and fed into the decoder NN.” – Figure 4; pages 1245-1246, De Novo Design Through Deep Learning section);

generating a plurality of generated objects each having the defined property value (pages 1245-1246, De Novo Design Through Deep Learning section, Figure 4; pages 1246-1247, Application of Deep Learning in Predicting Reactions and Retrosynthetic Analysis section, Figure 5); and
providing a report of the plurality of the generated objects, wherein the report defines at least one defined property value of the plurality of the generated objects (pages 1245-1246, De Novo Design Through Deep Learning section, Figure 4; pages 1246-1247, Application of Deep Learning in Predicting Reactions and Retrosynthetic Analysis section, Figure 5).
As to claim 2, Chen et al. disclose a method for generating an object (Abstract; Figure 4), further comprising filtering the dataset to remove objects unlikely to have the defined property value (pages 1242-4244, Principles of Deep Learning section, Figure 2; pages 1244-1245, Application of Deep Learning in Compound Property and Activity Prediction section, Figure 3).
Referring to claim 3, Chen et al. disclose a method for generating an object (Abstract; Figure 4), wherein the trained model includes a supervised adversarial autoencoder (pages 1245-1246, De Novo Design Through Deep Learning section, Figure 4).
As to claim 4, Chen et al. disclose a method for generating an object (Abstract; Figure 4), wherein the trained model includes an entangled conditional adversarial autoencoder (pages 1245-1246, De Novo Design Through Deep Learning section, Figure 4).
Referring to claim 5, Chen et al. disclose a method for generating an object (Abstract; Figure 4), wherein the dataset includes structural data for the plurality of objects and property data for the object properties, wherein the property data includes at least one of: binding activity to a specific protein, solubility, or ease of synthesis of the objects (pages 1245-1246, De Novo Design Through Deep Learning section, Figure 4; pages 1246-1247, Application of Deep Learning in Predicting Reactions and Retrosynthetic Analysis section, Figure 5).
As to claim 6, Chen et al. disclose a method for generating an object (Abstract; Figure 4), further comprising performing a predictive disentanglement between at least two variables with the trained model (pages 1245-1246, De Novo Design Through Deep Learning section, Figure 4; pages 1246-1247, Application of Deep Learning in Predicting Reactions and Retrosynthetic Analysis section, Figure 5).
Referring to claim 7, Chen et al. disclose a method for generating an object (Abstract; Figure 4), further comprising:
estimating dependence between two variables by computing their mutual information (pages 1245-1246, De Novo Design Through Deep Learning section, Figure 4; pages 1246-1247, Application of Deep Learning in Predicting Reactions and Retrosynthetic Analysis section, Figure 5); and
promoting independence between the two variables by minimizing their mutual information in computations (pages 1245-1246, De Novo Design Through Deep Learning section, Figure 4; pages 1246-1247, Application of Deep Learning in Predicting Reactions and Retrosynthetic Analysis section, Figure 5).
As to claim 8, Chen et al. disclose a method for generating an object (Abstract; Figure 4), further comprising:
optimizing loss by training a neural network q to extract information about a first variable of the two variables from the second variable and/or the latent code (pages 1245-1246, De Novo Design Through Deep Learning section, Figure 4; pages 1246-1247, Application of Deep Learning in Predicting Reactions and Retrosynthetic Analysis section, Figure 5); and
updating an encoder of the trained model to eliminate the extracted information from the latent code (pages 1245-1246, De Novo Design Through Deep Learning section, Figure 4; pages 1246-1247, Application of Deep Learning in Predicting Reactions and Retrosynthetic Analysis section, Figure 5).
Referring to claim 9, Chen et al. disclose a method for generating an object (Abstract; Figure 4), further comprising performing a joint disentanglement between at least two variables with the trained model (pages 1245-1246, De Novo Design Through Deep Learning section, Figure 4; pages 1246-1247, Application of Deep Learning in Predicting Reactions and Retrosynthetic Analysis section, Figure 5).
As to claim 10, Chen et al. disclose a method for generating an object (Abstract; Figure 4), further comprising:
training the trained model to extract a first property from the latent code (pages 1245-1246, De Novo Design Through Deep Learning section, Figure 4; pages 1246-1247, Application of Deep Learning in Predicting Reactions and Retrosynthetic Analysis section, Figure 5); and
modifying a second property to confuse a predictor to obtain a predictive regularizer (pages 1245-1246, De Novo Design Through Deep Learning section, Figure 4; pages 1246-1247, Application of Deep Learning in Predicting Reactions and Retrosynthetic Analysis section, Figure 5).
Referring to claim 11, Chen et al. disclose a method for generating an object (Abstract; Figure 4), further comprising:
optimizing the trained model to have conditional independence of a plurality of variables for the plurality of variables (pages 1245-1246, De Novo Design Through Deep Learning section, Figure 4; pages 1246-1247, Application of Deep Learning in Predicting Reactions and Retrosynthetic Analysis section, Figure 5);
obtaining a plurality of factorized variational distributions for the plurality of variables (pages 1245-1246, De Novo Design Through Deep Learning section, Figure 4; pages 1246-1247, Application of Deep Learning in Predicting Reactions and Retrosynthetic Analysis section, Figure 5); and
optimizing a set of distributions to underestimate any remaining mutual information for the plurality of variables (pages 1245-1246, De Novo Design Through Deep Learning section, Figure 4; pages 1246-1247, Application of Deep Learning in Predicting Reactions and Retrosynthetic Analysis section, Figure 5).
As to claim 12, Chen et al. disclose a method for generating an object (Abstract; Figure 4), further comprising:
optimizing a factorized prior with independent labels and latent codes (pages 1245-1246, De Novo Design Through Deep Learning section, Figure 4; pages 1246-1247, Application of Deep Learning in Predicting Reactions and Retrosynthetic Analysis section, Figure 5);
sampling from a distribution of latent codes with properties of defined objects (pages 1245-1246, De Novo Design Through Deep Learning section, Figure 4; pages 1246-1247, Application of Deep Learning in Predicting Reactions and Retrosynthetic Analysis section, Figure 5); and
adversarially training the trained model to bring the sampled distribution closer to the factorized prior to provide disentanglement of the plurality of variables (pages 1245-1246, De Novo Design Through Deep Learning section, Figure 4; pages 1246-1247, Application of Deep Learning in Predicting Reactions and Retrosynthetic Analysis section, Figure 5).
Referring to claim 13, Chen et al. disclose a method for generating an object (Abstract; Figure 4), further comprising performing a combined disentanglement between at least two variables with the trained model (pages 1245-1246, De Novo Design Through Deep Learning section, Figure 4; pages 1246-1247, Application of Deep Learning in Predicting Reactions and Retrosynthetic Analysis section, Figure 5).
As to claim 14, Chen et al. disclose a method for generating an object (Abstract; Figure 4), further comprising:
performing a predictive disentanglement to force independence between at least two marginal distributions of latent codes (pages 1245-1246, De Novo Design Through Deep Learning section, Figure 4; pages 1246-1247, Application of Deep Learning in Predicting Reactions and Retrosynthetic Analysis section, Figure 5); and
performing a joint disentanglement to reduce remaining mutual information between the at least two marginal distributions of the latent codes (pages 1245-1246, De Novo Design Through Deep Learning section, Figure 4; pages 1246-1247, Application of Deep Learning in Predicting Reactions and Retrosynthetic Analysis section, Figure 5).
Referring to claim 15, Chen et al. disclose a method for generating an object (Abstract; Figure 4), further comprising:
defining the property value of a generated object (pages 1245-1246, De Novo Design Through Deep Learning section, Figure 4; pages 1246-1247, Application of Deep Learning in Predicting Reactions and Retrosynthetic Analysis section, Figure 5);
generating structural analogs of a plurality of objects having the property value (pages 1245-1246, De Novo Design Through Deep Learning section, Figure 4; pages 1246-1247, Application of Deep Learning in Predicting Reactions and Retrosynthetic Analysis section, Figure 5);
processing the structural analogs through a supervised adversarial autoencoder (pages 1245-1246, De Novo Design Through Deep Learning section, Figure 4; pages 1246-1247, Application of Deep Learning in Predicting Reactions and Retrosynthetic Analysis section, Figure 5);
estimating mutual information for the structural analogs (pages 1245-1246, De Novo Design Through Deep Learning section, Figure 4; pages 1246-1247, Application of Deep Learning in Predicting Reactions and Retrosynthetic Analysis section, Figure 5); and
reducing the mutual information with a disentanglement procedure (pages 1245-1246, De Novo Design Through Deep Learning section, Figure 4; pages 1246-1247, Application of Deep Learning in Predicting Reactions and Retrosynthetic Analysis section, Figure 5).
As to claim 16, Chen et al. disclose a method for generating an object (Abstract; Figure 4), further comprising:
sampling lipophilicity data and synthetic accessibility from the dataset (pages 1245-1246, De Novo Design Through Deep Learning section, Figure 4; pages 1246-1247, Application of Deep Learning in Predicting Reactions and Retrosynthetic Analysis section, Figure 5);
measuring a correlation coefficient between at least one condition and at least one obtained property of the structural analogs (pages 1245-1246, De Novo Design Through Deep Learning section, Figure 4; pages 1246-1247, Application of Deep Learning in Predicting Reactions and Retrosynthetic Analysis section, Figure 5);
removing objects in the dataset from the structural analogs (pages 1245-1246, De Novo Design Through Deep Learning section, Figure 4; pages 1246-1247, Application of Deep Learning in Predicting Reactions and Retrosynthetic Analysis section, Figure 5); and
identifying at least one structural analog having the defined property value (pages 1245-1246, De Novo Design Through Deep Learning section, Figure 4; pages 1246-1247, Application of Deep Learning in Predicting Reactions and Retrosynthetic Analysis section, Figure 5).
Referring to claim 17, Chen et al. disclose a method for generating an object (Abstract; Figure 4), further comprising:
synthesizing the at last one identified structural analog (pages 1245-1246, De Novo Design Through Deep Learning section, Figure 4; pages 1246-1247, Application of Deep Learning in Predicting Reactions and Retrosynthetic Analysis section, Figure 5; page 1247, Application of Convolutional Neural Networks to Predict Ligand-Protein Interactions section); and
validating the synthesized at least one structural analog to have the defined property value in vitro or in vivo (pages 1245-1246, De Novo Design Through Deep Learning section, Figure 4; pages 1246-1247, Application of Deep Learning in Predicting Reactions and Retrosynthetic Analysis section, Figure 5; page 1247, Application of Convolutional Neural Networks to Predict Ligand-Protein Interactions section).
As to claim 18, Chen et al. disclose a method for generating an object (Abstract; Figure 4), further comprising providing a report identifying the at least one structural analog having the defined property value and identifying the determined defined property value or a plurality of determined properties thereof (pages 1245-1246, De Novo Design Through Deep Learning section, Figure 4; pages 1246-1247, Application of Deep Learning in Predicting Reactions and Retrosynthetic Analysis section, Figure 5; page 1247, Application of Convolutional Neural Networks to Predict Ligand-Protein Interactions section).
Referring to claim 19, Chen et al. disclose a method for generating an object (Abstract; Figure 4), comprising at least one of:
the objects are molecules, which are represented as graphs (Figure 3), SMILES stings (pages 1245-1246, De Novo Design Through Deep Learning section, Figure 5), fingerprints (Figure 3), InChI, or the like;
the properties are biochemical properties of the objects as molecules (Figure 4); or
the properties are physical properties of the objects as molecules (Figure 4).
As to claim 20, Chen et al. disclose a method for generating an object (Abstract; Figure 4), comprising at least one of:
the machine learning platform includes two or more trained machine learning models (pages 1244-1245, Application of Deep Learning in Compound Property and Activity Prediction section, Figure 3; pages 1245-1246, De Novo Design Through Deep Learning section, Figure 4);
machine learning models are neural networks such as fully connected neural networks, convolutional neural networks, or recurrent neural networks (pages 1244-1245, Application of Deep Learning in Compound Property and Activity Prediction section, Figure 3; pages 1245-1246, De Novo Design Through Deep Learning section, Figure 4);
the trained machine learning model converts the objects into the latent codes (pages 1244-1245, Application of Deep Learning in Compound Property and Activity Prediction section, Figure 3; pages 1245-1246, De Novo Design Through Deep Learning section, Figure 4);
the trained machine learning model converts the latent codes to the generated objects (pages 1244-1245, Application of Deep Learning in Compound Property and Activity Prediction section, Figure 3; pages 1245-1246, De Novo Design Through Deep Learning section, Figure 4);
the machine learning platform enforces a certain distribution of latent codes across all potential generated objects (pages 1244-1245, Application of Deep Learning in Compound Property and Activity Prediction section, Figure 3; pages 1245-1246, De Novo Design Through Deep Learning section, Figure 4);
the two or more trained machine learning models are trained with adversarial training or variational interference (pages 1244-1245, Application of Deep Learning in Compound Property and Activity Prediction section, Figure 3; pages 1245-1246, De Novo Design Through Deep Learning section, Figure 4);
a separate trained machine learning model is trained to predict object properties from the latent codes (pages 1244-1245, Application of Deep Learning in Compound Property and Activity Prediction section, Figure 3; pages 1245-1246, De Novo Design Through Deep Learning section, Figure 4; pages 1246-1247, Application of Deep Learning in Predicting Reactions and Retrosynthetic Analysis section, Figure 5); or
a separate trained machine learning model is trained to parameterize a desired distribution of latent codes of objects having the same value of properties (pages 1244-1245, Application of Deep Learning in Compound Property and Activity Prediction section, Figure 3; pages 1245-1246, De Novo Design Through Deep Learning section, Figure 4; pages 1246-1247, Application of Deep Learning in Predicting Reactions and Retrosynthetic Analysis section, Figure 5).
Referring to claim 21, Chen et al. disclose a method for generating an object (Abstract; Figure 4) comprising at least one of:
an object property is binding affinity for a target protein (page 1247, Application of Convolutional Neural Networks to Predict Ligand-Protein Interactions section);
an object property is binding affinity for binding site on the target protein (page 1247, Application of Convolutional Neural Networks to Predict Ligand-Protein Interactions section);
an object property is a molecular fingerprint (Figure 3); or
an object property is lipophilicity and/or synthetic accessibility (pages 1246-1247, Application of Deep Learning in Predicting Reactions and Retrosynthetic Analysis section, Figure 5).
As to claim 22, Chen et al. disclose a method for generating an object (Abstract; Figure 4), wherein:
the target protein is JAK 2 and/or JAK 3 (page 1247, Application of Convolutional Neural Networks to Predict Ligand-Protein Interactions section); and/or
a binding site is an active site forMCL1 (page 1248, Application of Deep Learning in Biological Imaging section).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864